Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Summit Hotel Properties, Inc.: We consent to the incorporation by reference in the registration statements on Form S-3 (File No.333-179503) and Form S-8 (File No.333-172145) of Summit Hotel Properties, Inc. of our reports dated February 28, 2012, with respect to the consolidated balance sheet of Summit Hotel Properties, Inc. and subsidiaries as of December31, 2011, and the consolidated balance sheet of Summit Hotel Properties, LLC and subsidiaries (Predecessor) as of December 31, 2010, and the related consolidated statements of operations and changes in equity of Summit Hotel Properties, Inc. and subsidiaries for the period from February 14, 2011 (commencement of operations) through December31, 2011, the related consolidated statements of operations and changes in equity of Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the period from January 1, 2011 through February 13, 2011 and the year ended December 31, 2010, the related combined statement of cash flows of Summit Hotel Properties, Inc. and subsidiaries and Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the year ended December 31, 2011, and the related consolidated statement of cash flows of Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the year ended December 31, 2010, and the related financial statement scheduleIII; the consolidated balance sheet of Summit Hotel OP, LP and subsidiaries as of December31, 2011, and the consolidated balance sheet of Summit Hotel Properties, LLC and subsidiaries (Predecessor) as of December 31, 2010, and the related consolidated statements of operations and changes in equity of Summit Hotel OP, LP and subsidiaries for the period from February 14, 2011 (commencement of operations) through December31, 2011, the related consolidated statements of operations and changes in equity of Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the period from January 1, 2011 through February 13, 2011 and the year ended December 31, 2010, the related combined statement of cash flows of Summit Hotel OP, LP and subsidiaries and Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the year ended December 31, 2011, and the related consolidated statement of cash flows of Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the year ended December 31, 2010, and the related financial statement scheduleIII; which reports appear in the December31, 2011 annual report on Form10-K of Summit Hotel Properties, Inc. and Summit Hotel OP, LP. /s/ KPMG LLP Omaha, Nebraska February 28, 2012
